The opinion of the Court was. delivered by
Todd, J.
The defendants were convicted of larceny, and appeal from a sentence of twelve months’ imprisonment at hard labor.
They rely solely upon an alleged error in the following portion of the charge of the Judge to the jury, to-wit:
“ That it is not necessary that a warrant should have been issued, in order that an arrest could be made. That any sheriff, constable, peace officer or even a private citizen can make an arrest when he sees the person arrested perpetrating a crime, or about to escape, with the understanding that he arrests a criminal, and not an innocent person.” The issue tried was whether the defendants had stolen the property charged in the indictment. We are at a loss to see what possible influence the charge in question could have had on the minds of the jury, touching the issue on trial, that is, the guilt or innocence of the accused. Besides, the Judge explains satisfactorily in the bill of exceptions why the above clause objected to was embodied in his charge. The appeal is wholly without merit.
Judgment affirmed.